1    Laura E. Krank
     Attorney at Law: 220208
2    Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
3    Long Beach, CA 90802
     Tel.: (562) 437-7006
4    Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
5
     Attorneys for Plaintiff
6    Lisa Wascovich
7
                          UNITED STATES DISTRICT COURT
8
                         EASTERN DISTRICT OF CALIFORNIA
9
10
     LISA WASCOVICH,                         )   Case No.: 2:18-cv-00659-EFB (SS)
11                                           )
                  Plaintiff,                 )   STIPULATION AND PROPOSED
12                                           )   ORDER FOR THE AWARD AND
           vs.                               )   PAYMENT OF ATTORNEY FEES
13                                           )   AND EXPENSES PURSUANT TO
     ANDREW SAUL,                            )   THE EQUAL ACCESS TO JUSTICE
14   Commissioner of Social Security,        )   ACT, 28 U.S.C. § 2412(d) AND
                                             )   COSTS PURSUANT TO 28 U.S.C. §
15                Defendant.                 )   1920
                                             )
16                                           )
17
           TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE
18
     JUDGE OF THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Lisa Wascovich be
21
     awarded attorney fees in the amount of Four Thousand One Hundred Twenty One
22
     dollars and twenty-two cents ($4,121.22) and expenses in the amount of zero
23
     dollars ($0.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
24
     2412(d), and costs in the amount of zero dollars ($0.00) under 28 U.S.C. § 1920.
25
     This amount represents compensation for all legal services rendered on behalf of
26

                                            -1-
1    Plaintiff by counsel in connection with this civil action, in accordance with 28
2    U.S.C. §§ 1920; 2412(d).
3             After the Court issues an order for EAJA fees to Lisa Wascovich, the
4    government will consider the matter of Lisa Wascovich's assignment of EAJA fees
5    to Laura E. Krank. The retainer agreement containing the assignment is attached
6    as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
7    to honor the assignment will depend on whether the fees are subject to any offset
8    allowed under the United States Department of the Treasury's Offset
9    Program. After the order for EAJA fees is entered, the government will determine
10   whether they are subject to any offset.
11            Fees shall be made payable to Lisa Wascovich, but if the Department of the
12   Treasury determines that Lisa Wascovich does not owe a federal debt, then the
13   government shall cause the payment of fees, expenses and costs to be made
14   directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the assignment
15   executed by Lisa Wascovich.1 Any payments made shall be delivered to Laura E.
16   Krank.
17            This stipulation constitutes a compromise settlement of Lisa Wascovich's
18   request for EAJA attorney fees, and does not constitute an admission of liability on
19   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
20   shall constitute a complete release from, and bar to, any and all claims that Lisa
21   Wascovich and/or Laura E. Krank including Law Offices of Rohlfing & Kalagian,
22   LLP may have relating to EAJA attorney fees in connection with this action.
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                               -2-
1          This award is without prejudice to the rights of Laura E. Krank and/or the
2    Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
3    fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
4    EAJA.
5    DATE: October 22, 2019          Respectfully submitted,
6                                    ROHLFING & KALAGIAN, LLP
7                                         /s/ Laura E. Krank
                                 BY: __________________
8                                   Laura E. Krank
                                    Attorney for plaintiff Lisa Wascovich
9
10   DATED: October 22, 2019         MCGREGOR W. SCOTT
                                     United States Attorney
11
12
                                            /s/ Ben A. Porter
13
                                     BEN A. PORTER
14                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
15                                   ANDREW M. SAUL, Commissioner of Social
                                     Security (Per e-mail authorization)
16
17
18
19                                        ORDER
20         Approved and so ordered.
21   DATED: November 4, 2019.
22
23
24
25
26

                                             -3-
